Clerk of Court — Mistake—Failure to Enter Appearance — Case Dismissed — Affidavit —Reinstatement.The court will permit an action of replevin which has been discontinued at a former term, by reason of the non-appearance of the defendant, to be re-instated, and the continuances entered up, upon afiidavit, that the defendant’s counsel, or attorney, on a day during the term, directed the clerk to enter his appearance, and that the clerk neglected to make the entry on the docket.Mr. Ashton, for defendant,upon affidavits of himself and Gloyd, stating, that at June term, 1820, he had directed the clerk, or his deputy, then having charge of the docket, in court, to enter his appearance for the defendant, and that he promised to do so, but neglected it, moved THE COURT to reinstate the cause, and to direct the continuances to be granted up. Granted.